— Judgment unanimously affirmed. Memorandum: Defendant was convicted on a plea of guilty to criminal possession of marihuana, first degree. Her main argument on appeal is that the search warrant, pursuant to which the drugs were seized, was not based on probable cause because the source of knowledge of the Ontario provincial police officer who transmitted to New York police the information that defendant would attempt to bring illegal drugs into Canada from the United States was never revealed. The affidavit in support of the warrant, sworn to by a New York State Police senior investigator, contained the information conveyed by the Ontario officer and, "in addition, a recitation of numerous direct personal observations by the affiant and by other law enforcement officers of facts corroborative of many details of the Ontario officer’s information and highly suggestive of drug trafficking activities. For example, it included the fact that on the night before the arrest, two of defendant’s associates were seen by police to be in the process of obtaining a scale and plastic bags. It is also significant that defendant and her associates were known to Canadian police as drug traffickers. We agree with the hearing court’s detailed analysis of the record on this issue and find that the Ontario officer’s information was sufficiently confirmed by independent police observation of facts suggestive of criminal activity so as to constitute probable cause (see People v Lypka, 36 NY2d 210, 213, n 2; cf. People v Elioell, 50 NY2d 231, 237). We have examined the other points raised on appeal and find them to be without merit. (Appeal from judgment of Jefferson County Court, Aylward, J. — criminal possession of marihuana, first degree.) Present — Hancock, Jr., J. P., Callahan, Denman, Green and Moule, JJ.